DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/174,765 filed on February 12, 2021.  Currently claims 1-20 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	Applicant’s disclosure of related application is acknowledged.  

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
5.	Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 6-9 of U.S. Patent No. 10,089,569 (hereinafter “569 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following claims comparison would show.  

Instant Application

569 patent
Claim 1
A dynamic transaction card comprising:
a microprocessor;
a EuroPay-MasterCard- Visa (EMV) chip; and
a first connector, comprising a first dissolvable material, positioned between the microprocessor and the EMV chip to provide a first electrical connection between the microprocessor and the EMV chip,
wherein, when the first connector is dissolved with a solvent, the first electrical connection between the microprocessor and the EMV chip is interrupted and the dynamic transaction card is deactivated.

Claim 1
A transaction card comprising:

an outer layer comprising a plastic material; two or more electrical components, including 

a microprocessor and an EMV chip; 

at least one connector providing an electrical connection between the microprocessor and EMV chip, 

wherein: the at least one connector is constructed from a conductive, dissolvable material being configured to be dissolved by a solvent effective for dissolving the outer layer;

further wherein dissolving of the at least one connector breaks the connection between the microprocessor and EMV chip such that the transaction card is deactivated.

Claim 2
The dynamic transaction card of claim 1, wherein the first dissolvable material 


The transaction card of claim 1, wherein the plastic material is configured to be irreversibly cured based on a mixed 

The dynamic transaction card of claim 2, wherein the first connector is manufactured using reaction injection molding.

Claim 7
The transaction card of claim 6, wherein the at least one connector is manufactured using reaction injection molding.
Claim 4
The dynamic transaction card of claim 2, wherein the irreversibly cured polymer comprises a fiber or mica reinforcing agent.

Claim 9
The transaction card of claim 8, wherein the reinforcing agents comprise fiber and/or mica.
Claim 5
The dynamic transaction card of claim 1, wherein the first dissolvable material comprises polyethylene terephthalate, polyethylene, high-density polyethylene, polyvinyl chloride, polyvinylidene chloride, low-density polyethylene, polypropylene, polystyrene, high impact polystyrene, polyamides, acrylonitrile butadiene styrene, polyethylene/acrylonitrile butadiene styrene polycarbonate, and/or polycarbonate/acrylonitrile butadiene styrene.

Claim 5
The transaction card of claim 1, wherein the plastic material comprises polyethylene terephthalate, polyethylene, high-density polyethylene, polyvinyl chloride, polyvinylidene chloride, low-density polyethylene, polypropylene, polystyrene, high impact polystyrene, polyamides, acrylonitrile butadiene styrene, polyethylene/acrylonitrile butadiene styrene polycarbonate, and/or polycarbonate/acrylonitrile butadiene styrene.


As shown in the claims comparison above, it is the Examiner’s opinion that some claims of the instant application and claims of 569 patent essentially claim the same subject matter.   See the underlined section of claim 1 of 569 patent and claim 1 of the instant application.  Some claims are verbatim identical to the corresponding claims of 569 patent, and even if they are not identical, the claimed scope may be slightly different, however, they are the same subject matter.  

Allowable Subject Matter
6.	Claims 11-20 are allowed.  
7.	Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at a dynamic transaction card and the method of manufacturing the dynamic transaction card. The dynamic transaction card as limited in claims 6-10 is neither disclosed nor suggested by the cited references. The method claims limited to a manufacturing the dynamic traction card. The cited prior arts and related cases do not teach or suggest the dynamic transaction card and the method for manufacturing the dynamic transaction card.  

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
September 10, 2021